          Case 21-03791 Document 56 Filed in TXSB on 08/10/21 Page 1 of 10
                                                                                                          United States Bankruptcy Court
                                                                                                               Southern District of Texas

                                                                                                                  ENTERED
                          IN THE UNITED STATES BANKRUPTCY COURT                                                  August 10, 2021
                            FOR THE SOUTHERN DISTRICT OF TEXAS                                                 Nathan Ochsner, Clerk
                                     HOUSTON DIVISION
IN RE:                                                               CHAPTER 11
LIMETREE BAY SERVICES, LLC, et al., 1                                CASE NO.: 21-32351
            Debtors.                                                 (Jointly Administered)

LIMETREE BAY REFINING, LLC                                           Adv. Pro. 21-03791
                             Plaintiff,

         v.


BEECHER COTTON, PAMELA COLON,
SIRDINA ISAAC-JOSEPH, ESTHER
CLIFFORD, SYLVIA BROWNE, ALVINA
JEAN-MARIE ILARRAZA, FRANCIS E.
CHARLES, THERESA J. CHARLES, HELEN
SHIRLEY, ANISHA HENDRICKS, CRISTEL
RODRIGUEZ, JOSIE BARNES, ARLEEN
MILLER, ROSALBA ESTEVEZ, ISIDORE
JULES, JOHN SONSON, VIRGINIE
GEORGE, CLIFFORD BOYNES,
CHRISTOPHER CHRISTIAN, MARGARET
THOMPSON, DELIA ALMESTICA, CARLOS
CHRISTIAN, ANNA REXACH-
CONSTANTINE, MERVYN CONSTANTINE,
NEAL DAVIS, EDNA SANTIAGO,
GUIDRYCIA WELLS, O’SHAY WELLS,
AARON G. MAYNARD, VERNE MCSWEEN,
ROCHELLE GOMEZ, MYRNA MATHURIN,
JOAN MATHURIN, LEOBA JOHN
BAPTISTE, WARRINGTON CHAPMAN,
AND ANNE MARIE JOHN BAPTISTE,


                             Defendants.



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.
        Case 21-03791 Document 56 Filed in TXSB on 08/10/21 Page 2 of 10




              STIPULATION AND AGREED ORDER AMONG THE
       DEBTOR, THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS,
                 AND CERTAIN CLASS ACTION PLAINTIFFS

       Limetree Bay Refining, LLC (the “Limetree Refining,” or the “Debtor”), the Official

Committee of Unsecured Creditors (the “Committee”), and the plaintiffs in Cotton v. Limetree

Bay Ventures, LLC, Case No. 1:21-cv-00261 (D.V.I.) (the “Cotton Plaintiffs”), Shirley v.

Limetree Bay Ventures LLC, Case No. 1:21-cv-00259 (D.V.I.) (the “Shirley Plaintiffs”), and

Boynes v. Limetree Bay Ventures, LLC, Case No. 1:21-cv-00253 (D.V.I.) (the “Boynes

Plaintiffs” and, together with the Shirley Plaintiffs, the Cotton Plaintiffs, the Committee and the

Debtor, the “Parties”) hereby enter into this stipulation and agreed order (this “Stipulation and

Agreed Order”) as follows:

       WHEREAS, the counsel in Cotton v. Limetree Bay Ventures, LLC, Case No. 1:21-cv-

00261 (D.V.I.) (the “Cotton Class Action”) currently represents in excess of 1,000 members of

the putative class, counsel in the Shirley v. Limetree Bay Ventures LLC, Case No. 1:21-cv-00259

(D.V.I.) (the “Shirley Class Action”) currently represents in excess of 1,300 members of the

putative class, and counsel in Boynes v. Limetree Bay Ventures, LLC, Case No. 1:21-cv-00253

(D.V.I.) (the “Boynes Class Action”) represent numerous named putative class members in the

class action in the District Court of the Virgin Islands, St. Croix;

       WHEREAS, on July 26, 2021, the Debtor commenced the above-captioned adversary

proceeding against plaintiffs in the Cotton Class Action, the Shirley Class Action, the Boynes

Class Action, and Charles v. Limetree Bay Ventures, LLC, 1:21-cv-00260 (D.V.I.) (the “Charles

Class Action,” and together with the Cotton Class Action, the Shirley Class Action, the Boynes

Class Action, the “Class Actions”) and filed the Motion for Preliminary Injunction, Emergency

Motion to Extend the Automatic Stay and, Additionally or in the Alternative, Grant Preliminary




                                                  2
        Case 21-03791 Document 56 Filed in TXSB on 08/10/21 Page 3 of 10




Injunctive Relief, Halting the Prosecution of the Class Action Against Debtor and Non-Debtor

Defendants [Dkt. No. 2] (the “Motion”);

       WHEREAS, on July 26, 2021, the Court issued a Temporary Restraining Order under

Fed. R. Civ. P. 65 (b)(1) and ordered a temporary extension of the bankruptcy stay to Limetree

Bay Ventures, LLC, Limetree Bay Terminals LLC, Arclight Capital Partners LLC, Freepoint

Commodities, LLC, EIG Global Energy Partners, LLC, and BP Products North America

(collectively, the “Non-Debtor Defendants”) in the Class Actions for 14 days and ordering

briefing regarding additional relief [Dkt. No. 3];

       WHEREAS, on August 3, 2021, the Cotton Plaintiffs, the Shirley Plaintiffs, and the

Boynes Plaintiffs filed oppositions to additional relief with supporting evidence [Dkt. Nos. 8-30];

       WHEREAS, the plaintiffs in the Charles Class Action (the “Charles Plaintiffs”) did not

file an opposition to additional relief and are not a party to this Stipulation; and

       WHEREAS, due to the exigency to provide certain exigent and essential health and

safety issues related to the plaintiffs in the Class Actions, the Parties wish to work consensually

to address the exigent needs of the residents of the U.S. Virgin Islands for access to clean water

for drinking, bathing, cooking, and gardening, and the health and safety of pets and livestock (the

“Exigent Health and Safety Issues”);

       NOW THEREFORE, in consideration of the foregoing recitals, which are incorporated

into this Stipulation and Agreed Order, the Parties hereby stipulate and agree as follows:

       1.      For the sole purpose of facilitating a mediation to address Exigent Health and

Safety Issues, the Parties will agree to a voluntary stay (the “Voluntary Stay”), which

temporarily extends the stay of the Cotton Class Action, the Shirley Class Action and the Boynes

Class Action against the Non-Debtor Defendants, and which shall terminate on August 30, 2021,




                                                   3
          Case 21-03791 Document 56 Filed in TXSB on 08/10/21 Page 4 of 10




or earlier if the parties reach an impasse in the mediation described herein (the “Termination

Date”). The Termination Date may be extended upon unanimous agreement of the Parties.

         2.       For 30 days following the date this Court enters this Stipulation and Agreed

Order, the Charles Plaintiffs are stayed from prosecuting the Charles Class Action against the

Non-Debtor Defendants.

         3.       The Parties respectfully request that the Honorable Marvin J. Isgur, United States

Bankruptcy Judge, or if he is unavailable, another person, be appointed by the Court to assist the

Negotiation Parties (as defined below), by acting as a mediator.

         4.       During the Voluntary Stay period, all relevant parties, in their sole and exclusive

discretion, including the Debtors, the Non-Debtor Defendants, Insurance Carriers for the Debtors

and the Non-Debtor Defendants, the Plaintiffs in Class Actions, and the Committee (collectively,

the “Negotiation Parties”), 2 should interface with the mediator on an expedited schedule, and

focus on the following scope (the “Negotiation Scope”):

              i. the scope of the immediate needs to address the Exigent Health & Safety Issues;

              ii. the necessary funding of the Exigent Health & Safety Issues; and

              iii. a mechanism to assure the appropriate performance of the efforts of all parties to

                  address the Exigent Health & Safety Issues


2
  With respect to this proposal, the Parties makes the following observations and comments: (A) the term and
structure of mediation is proposed, as the Parties does not currently believe that there is a dispute that the Exigent
Health & Safety Issues need to be addressed, as well as the urgency thereof, but rather mediation will address (i) the
scope of the remediation; (ii) how much it will cost; and (iii) who will do the work and pay for the remediation; thus,
the Parties see Judge Isgur’s (or another mediator) efforts to assist those parties that want to address the issues, focus
the right attention and, as necessary, obtain Judge Isgur’s input on possible structures that would come to bear to
address the Health &Safety Issues and work as incentives to those parties that initially choose not to participate at
the negotiation table and (B) the Parties are clearly cognizant that this Court does not Order parties to mediate, but
rather will Order mediation if the parties agree to mediate. The Parties are hopeful that the parties before the Court
will see the wisdom of mediation, rather than risking the pursuit of the Class Actions. Notwithstanding not all
relevant parties’ participation, the Parties do believe that even the involvement of some of the parties (such as the
Debtors, the Plaintiffs, and the Committee) will move the issues forward and may result in unexpected participation
by certain parties.



                                                            4
        Case 21-03791 Document 56 Filed in TXSB on 08/10/21 Page 5 of 10




       5.      During the Voluntary Stay period, the Debtor agrees to refrain from soliciting

releases from potential plaintiffs in these Class Actions.

       6.      Prior to the end of the Voluntary Stay period, a continued emergency hearing will

be held by the Court, either to:

            i. approve any plan to address the Exigent Health & Safety Issues which has been

               agreed to at the mediation (the “Plan”) or

            ii. in the event that no Plan to address the Exigent Health & Safety Issues is agreed

               to at the mediation, terminate the Voluntary Stay to permit the Class Actions

               (whether the plaintiffs in the Class Actions participate in the mediation or not) to

               proceed in the District Court of the Virgin Islands to address the Exigent Health &

               Safety Issues as against the Non-Debtor Defendants only (“Termination”).

       7.      The Debtor will use best efforts to seek court approval of the Plan or Termination,

as applicable, and the Committee will support those efforts.

       8.      All parties, including the Parties and the Non-Debtor Defendants, reserve all

rights and no party waives any rights by this Stipulation.


IT IS SO ORDERED.


         August 09, 2021. 2021
 Signed:________________,
Signed:
       Houston, Texas                         DAVID R. JONES
                                              ____________________________________
                                              CHIEF, UNITED STATES BANKRUPTCY
                                              DAVID
                                              JUDGER. JONES
                                              UNITED STATES BANKRUPTCY JUDGE




                                                 5
     Case 21-03791 Document 56 Filed in TXSB on 08/10/21 Page 6 of 10




STIPULATED AND AGREED TO ON THIS 9TH DAY OF AUGUST, 2021

                                        BAKER & HOSTETLER LLP

                                         /s/ Elizabeth A. Green
                                        Elizabeth A. Green, Esq.
                                        Fed ID No.: 903144
                                        Jimmy D. Parrish, Esq.
                                        Fed. ID No. 2687598
                                        SunTrust Center, Suite 2300
                                        200 South Orange Avenue
                                        Orlando, FL 32801-3432
                                        Telephone: 407.649.4000
                                        Facsimile: 407.841.0168
                                        Email: egreen@bakerlaw.com
                                                jparrish@bakerlaw.com


                                        BAKER & HOSTETLER LLP
                                        Jorian L. Rose, Esq.
                                        N.Y. Reg. No. 2901783
                                        45 Rockefeller Plaza
                                        New York, New York
                                        Telephone: 212.589.4200
                                        Facsimile: 212.589.4201
                                        Email: jrose@bakerlaw.com
                                        (Admitted pro hac vice)

                                        Proposed Counsel for the Debtors and Debtors
                                        in Possession




                                    6
Case 21-03791 Document 56 Filed in TXSB on 08/10/21 Page 7 of 10




                             /s/ Michael D. Warner
                             Michael D. Warner (TX Bar No. 00792304)
                             Steven W. Golden (TX Bar No.24099681)
                             440 Louisiana Street, Suite 900
                             Houston, TX 77002
                             Telephone: (713) 691-9385
                             Facsimile: (713) 691-9407
                             Email: mwarner@pszjlaw.com
                             Email: sgolden@pszjlaw.com

                             -and-

                             Jeffrey N. Pomerantz, Esq. (admitted pro hac vice)
                             Shirley S. Cho, Esq. (admitted pro hac vice)
                             10100 Santa Monica Blvd., 13th Floor
                             Los Angeles, CA 90067
                             Telephone: (310) 277-6910
                             Facsimile: (310) 201-0760
                             Email: jpomerantz@pszjlaw.com
                             Email: scho@pszjlaw.com.com


                             and-

                             Robert J. Feinstein, Esq. (admitted pro hac vice)
                             780 Third Avenue, 34th Floor
                             New York, NY 10017
                             Telephone: (212) 561-7700
                             Facsimile: (212) 561-7777
                             Email: rfeinstein@pszjlaw.com

                             Proposed Counsel for the Official Committee of
                             Unsecured Creditors




                                7
Case 21-03791 Document 56 Filed in TXSB on 08/10/21 Page 8 of 10




                             /s/ Joel M. Walker
                             Joel M. Walker
                             PA Bar No. 26515
                             jmwalker@nshmlaw.com
                             NYE, STIRLING, HALE & MILLER, LLP
                             1145 Bower Hill Road, Suite 104
                             Pittsburgh, PA 15243

                             ROHN AND ASSOCIATES, LLC
                             Lee J. Rohn, Esq.
                             Virgin Islands Bar No. 52
                             Texas Bar No. 1706500
                             Rhea R. Lawrence Esq.
                             Virgin Islands Bar No. 1192
                             U.S. Supreme Court Bar No. 292471
                             1108 King Street, Suite 3 (mailing)
                             56 King Street, 3rd Floor (physical)
                             Christiansted, St. Croix
                             U.S. Virgin Islands 00820
                             Telephone: (340) 778-8855
                             lee@rohnlaw.com
                             rhea@rohnlaw.com

                             BERGER MONTAGUE PC
                             Shanon J. Carson
                             scarson@bm.net
                             Dena Young
                             dyoung@bm.net
                             John Kerrigan
                             jkerrigan@bm.net
                             1818 Market Street, Suite 3600
                             Philadelphia, PA 19103
                             Tel.: (215) 875-3000

                             BERGER MONTAGUE PC
                             John G. Albanese
                             jalbanese@bm.net
                             1229 Tyler Street NE, Suite 205
                             Minneapolis, MN 55413
                             Tel: (612) 594-5997


                             Attorneys for Defendants Cotton, Colon,
                             Browne, Illaraza, Clifford, Isaac-Joseph


                                8
Case 21-03791 Document 56 Filed in TXSB on 08/10/21 Page 9 of 10




                             /s/ Warren T. Burns
                             Warren T. Burns
                             Daniel H. Charest
                             Burns Charest LLP
                             900 Jackson St., Suite 500
                             Dallas, TX 75202
                             P:(469) 904-4550
                             F: (469) 444-5002
                             wburns@burnscharest.com
                             dcharest@burnscharest.com

                             C. Jacob Gower
                             Burns Charest LLP
                             365 Canal Street, Ste. 1170
                             New Orleans, LA 70130
                             P: (504) 799-2845
                             F: (504) 881-1765
                             jgower@burnscharest.com

                             Attorneys for Defendants Shirley,
                             Hendricks, Rodriguez,
                             Barnes, Miller, Estevez, Jules, Sonson,
                             and George




                                9
Case 21-03791 Document 56 Filed in TXSB on 08/10/21 Page 10 of 10




                              /s/ Tristan Manthey
                             Tristan Manthey, TX. Bar No. 24042731
                             SDTX No. 438312
                             FISHMAN HAYGOOD, L.L.P.
                             201 St. Charles Avenue, Suite 4600
                             New Orleans, Louisiana 70170-4600
                             Telephone: 504-586-5252
                             Fax: 504-586-5250
                             E-mail: tmanthey@fishmanhaygood.com

                             Counsel for Clifford Boynes, Chris Christian,
                             Margaret Thompson, Delia Almestica, Carlos
                             Christian, minor child “J.M.M.,” minor child
                             “V.M.,” minor child “Z.R.C.,” minor child
                             “M.M.,” minor child “O.N.,” Anna Rexach-
                             Constantine, Mervyn Constantine, Neal Davis,
                             Edna Santiago, Guidrycia Wells, O’Shay Wells,
                             Aaron G. Maynard, Verne McSween, Rochelle
                             Gomez, Joan Mathurin, Myrna Mathurin, Ann
                             Marie John-Baptiste, Warrington Chapman and
                             Leoba John-Baptiste-Pelle .




                               10
